Webb, Judge.
Defendant was tried and convicted of voluntarily abandoning his minor illegitimate child, leaving it in a dependent condition, and he now appeals. Held:
Submitted November 5, 1974
Decided November 14, 1974.
John N. Crudup, for appellant.
Douglas E. Smith, Solicitor, for appellee.
1. Enumeration of error 4 complains that the court erred in ruling out testimony from a witness that the mother of the child told the witness that someone else was the father. However, the enumeration does not correspond with the record, since the testimony was not that the mother stated that someone else was the father, but rather that the mother told the witness that "everybody” said that someone else was the father. This was obviously hearsay, and no reversible error appears in sustaining the objection, in the trial court’s words, "both as to leading and as to the objection made by the state.”
2. The evidence was sufficient to support the verdict, and Enumerations 1—3, complaining of the general grounds, are without merit.

Judgment affirmed.


Pannell, P. J., and Evans, J., concur.